Exhibit 10.1

 

JOINDER AGREEMENT

 

This Joinder Agreement, dated as of November 1, 2012 (this “Agreement”), by and
among the lenders identified in Schedule A, Schedule B and Schedule C hereto
(each an “Incremental Lender” and collectively the “Incremental Lenders”), Penn
National Gaming, Inc., a Pennsylvania corporation (“Borrower”), Wells Fargo
Bank, National Association (“Wells Fargo”), as Administrative Agent, Bank of
America, N.A. (“Bank of America”), Wells Fargo Securities, LLC, Commerzbank AG,
New York and Grand Cayman Branches (“Commerzbank”), Fifth Third Bank (“Fifth
Third”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities Inc.
and UBS Securities LLC (“UBSS”), as joint lead arrangers and bookrunners, Bank
of America, Commerzbank and UBSS, as co-syndication agents, Fifth Third, The
Royal Bank of Scotland plc and U.S. Bank National Association, as
co-documentation agents and Deutsche Bank Trust Company Americas, as senior
managing agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 14,
2011 (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
Borrower, the Subsidiary Guarantors, the Lenders party thereto from time to
time, Wells Fargo, as Administrative Agent and Collateral Agent and the other
parties thereto; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may obtain Incremental Commitments by entering into one or more joinder
agreements with the Incremental Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Incremental Lender party hereto hereby agrees to commit to provide its
respective Incremental Term A Loan Commitment as set forth on Schedule A annexed
hereto or Incremental Term B Loan Commitment as set forth on Schedule B annexed
hereto or Incremental Existing Tranche Revolving Commitments as set forth on
Schedule C annexed hereto, as applicable, on the terms and subject to the
conditions set forth below.

 

The Incremental Commitment of each Incremental Lender is in addition to such
Incremental Lender’s existing Commitments under the Credit Agreement, if any,
which shall continue to be subject in all respects to the terms of the Credit
Agreement and the other Credit Documents.

 

Each Incremental Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent or such other Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto;

 

--------------------------------------------------------------------------------


 

and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as an Incremental Lender and as a Lender.

 

Each Incremental Lender hereby agrees to make its Incremental Term A Loan
Commitment, Incremental Term B Loan Commitment and Incremental Existing Tranche
Revolving Commitment on the following terms and conditions:

 

1.             Applicable Margin.  The Applicable Margin for the Incremental
Term A Loans shall be the same as the Applicable Margin with respect to the
existing Term A Facility Loans.  The Applicable Margin for the Incremental Term
B Loans shall be the same as the Applicable Margin with respect to the existing
Term B Facility Loans.  The LIBO Rate for the Incremental Term B Facility Loans
shall be the same as the LIBO Rate for the existing Term B Loans.  The
Applicable Margin and Applicable Fee Percentage for the Incremental Existing
Tranche Revolving Commitments shall be the same as the Applicable Margin and
Applicable Fee Percentage with respect to the Existing Revolving Commitments.

 

2.             Maturity Date.  The maturity date for the Incremental Term A
Loans shall be the Term A Facility Maturity Date. The maturity date for the
Incremental Term B Loans shall be the Term B Facility Maturity Date.  The
maturity date for the Incremental Existing Tranche Revolving Commitments shall
be the R/C Maturity Date.

 

3.             Principal Payments.  Borrower shall make principal payments on
the Incremental Term A Loans (subject to adjustment for any prepayments made
under Section 2.09 or Section 2.10 or Section 2.11(b) of the Credit Agreement)
as set forth on Schedule D-1 hereto, with the balance payable on the Term A
Facility Maturity Date.  Borrower shall make principal payments on the
Incremental Term B Loans (subject to adjustment for any prepayments made under
Section 2.09, Section 2.10 or Section 2.11(b) of the Credit Agreement) as set
forth on Schedule D-2 hereto.  Borrower shall not be required to make
amortization payments with respect to Revolving Loans made pursuant to the
Incremental Existing Tranche Revolving Commitments.  All Revolving Loans made
pursuant to the Incremental Existing Tranche Revolving Commitments shall be
repaid in full on the R/C Maturity Date and all Incremental Existing Tranche
Revolving Commitments shall terminate on the R/C Maturity Date.

 

4.             Same Tranche.  It is the understanding, agreement and intention
of the parties that the Incremental Term A Loans shall be part of the same
Tranche of Loans as the Term A Facility Loans and shall constitute Term A
Facility Loans under the Credit Documents.  It is the understanding, agreement
and intention of the parties that the Incremental Term B Loans shall be part of
the same Tranche of Loans as the Term B Facility Loans under the Credit
Agreement and shall constitute Term B Facility Loans under the Credit
Documents.  It is the understanding, agreement and intention of the parties that
the Incremental Existing Tranche Revolving Commitments shall be part of the
Revolving Commitments and all Revolving Loans made pursuant to such commitments
shall constitute Revolving Loans.

 

5.             Proposed Borrowing.  This Agreement represents Borrower’s request
to borrow Incremental Term Loans from the Incremental Lenders as follows (the
“Proposed Borrowing”):

 

a.

Tranche of Loans:

 

a. Incremental Term A Loans

 

 

 

b. Incremental Term B Loans

 

b.

Business Day of Proposed Borrowing:

 

November 1, 2012

 

--------------------------------------------------------------------------------


 

c.

Amount of Proposed Borrowing:

 

$400,000,000 of Incremental Term A Loans.

 

 

 

 

 

 

 

$515,000,000 of Incremental Term B Loans.

 

d.             Interest rate option:

 

A.            The initial Interest Period(s) for all Incremental Term A Loans
hereunder shall commence upon the making of such Incremental Term A Loans and
end on the last day of the Interest Period(s) applicable to the existing Tranche
A Facility Loans (as of the date of the making of the Incremental Term A Loans) 
(and, if there are multiple Interest Periods applicable to the existing Tranche
A Facility Loans as of such date of the making of the Incremental Term A Loans,
then the Incremental Term A Loans shall have multiple Interest Periods ending on
the same days as such Interest Periods, and with respect to amounts
proportionate to the amount of existing Tranche A Facility Loans applicable to
such Interest Periods).

 

B.            The initial Interest Period(s) for all Incremental Term B Loans
hereunder shall commence upon the making of such Incremental Term B Loans and
end on the last day of the Interest Period(s) applicable to the existing Tranche
B Loans (as of the date of the making of the Incremental Term B Loans) (and, if
there are multiple Interest Periods applicable to the existing Tranche B Loans
as of such date of the making of the Incremental Term B Loans, then the
Incremental Term B Loans shall have multiple Interest Periods ending on the same
days as such Interest Periods, and with respect to amounts proportionate to the
amount of existing Tranche B Facility Loans applicable to such Interest
Periods).

 

e.

Maturity Date:

 

Incremental Term A Loans:

Term A Facility Maturity Date

 

 

 

Incremental Term B Loans:

Term B Facility Maturity Date           .

 

6.             Incremental Existing Tranche Revolving Commitments.  This
Agreement represents Borrower’s request for Incremental Existing Tranche
Revolving Commitments to become effective on the same terms as the existing
Revolving Commitments except as specified herein.  Incremental Existing Tranche
Revolving Commitments shall become effective the date on which the Incremental
Closing Date (as defined below) which date shall be on November 1, 2012, and on
such date the Administrative Agent and the Lenders providing the Incremental
Existing Tranche Revolving Commitments shall effectuate such transfers,
assignments and adjustments of Revolving Loans and participation interests in
L/C Liabilities and Swingline Loans as contemplated by Section 2.12(d), through
purchases by the Lenders providing the Incremental Existing Tranche Revolving
Commitments.

 

7.             New Lenders.  Each Incremental Lender (other than any Incremental
Lender that, immediately prior to the execution of this Agreement, is a “Lender”
under the Credit Agreement) acknowledges and agrees that upon its execution of
this Agreement its Incremental Commitments hereunder shall be effective and that
such Incremental Lender shall become a “Lender” under, and for all purposes of,
the Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder.

 

8.             Credit Agreement Governs.  Incremental Term A Loans shall be
subject to the provisions of the Credit Agreement and the other Credit Documents
and shall be on terms and conditions identical

 

--------------------------------------------------------------------------------


 

to the existing Term A Facility Loans, except as set forth in this Agreement.

 

Incremental Term B Loans shall be subject to the provisions of the Credit
Agreement and the other Credit Documents and shall be on terms and conditions
identical to the existing Term B Facility Loans, except as set forth in this
Agreement.  Loans made under the Incremental Existing Tranche Revolving
Commitments shall be on terms and conditions identical to existing Revolving
Loans, except as set forth in this Agreement.

 

9.             Borrower’s Certifications.  By its execution of this Agreement,
the Borrower hereby certifies that:

 

i.              each of the representations and warranties contained in the
Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of the date hereof with the same force and effect as
if made on and as of such date (it being understood and agreed that any such
representation or warranty which by its terms is made as of an earlier date
shall be required to be true and correct in all material respects only as such
earlier date); and

 

ii.             no event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default.

 

10.           Conditions to Effectiveness. This Agreement shall become effective
on the date (the “Incremental Closing Date”) on which each of the following
conditions is satisfied or waived:

 

a.             Increase Joinder.  The Administrative Agent shall have received
executed counterparts of this Agreement from the Incremental Lenders and the
other parties hereto.

 

b.             Corporate Documents.  The Administrative Agent shall have
received:

 

i.              certified true and complete copies of the Organizational
Documents of the Borrower and of all corporate or other authority for the
Borrower (including board of directors resolutions and evidence of the
incumbency, including specimen signatures, of officers) with respect to the
execution, delivery and performance of this Agreement and the extensions of
credit hereunder, certified as of the Incremental Closing Date as complete and
correct copies thereof by the secretary or an assistant secretary of the
Borrower; and

 

ii.             a certificate as to the good standing of the Borrower as of a
recent date, from the Secretary of State (or other applicable Governmental
Authority) of its jurisdiction of incorporation.

 

c.             Opinions of Counsel.  The Administrative Agent shall have
received a favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, special counsel for the Borrower and (ii) Ballard Spahr LLP, in each case
(A) dated the Incremental Closing Date, (B) addressed to the Agents and the
Incremental Lenders and (C) in a form reasonably satisfactory to the
Administrative Agent.

 

e.             Costs and Expenses.  The Administrative Agent shall have received
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Cahill Gordon & Reindel LLP, special counsel to the
Agents) relating to this Agreement, to the extent such fees and expenses are
required to be reimbursed or paid by Borrower pursuant to the

 

--------------------------------------------------------------------------------


 

engagement letters between the Borrower and each of Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo Securities,
LLC, RBS Securities Inc., Commerzbank AG, New York, Fifth Third Bank and UBS
Securities LLC, respectively, entered into in connection with the transactions
contemplated by this Agreement or Section 13.03 of the Credit Agreement.

 

f.              USA Patriot Act.  To the extent requested at least 10 days prior
to the Incremental Closing Date, the Incremental Lenders that are subject to the
Patriot Act (as defined below) shall have received, not less than 5 days prior
to the Incremental Closing Date, all documentation and other information that
may be required by the Incremental Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the United States PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) including the information
described in Section 13.14 of the Credit Agreement.

 

g.             Approvals.  All necessary Gaming Approvals and Governmental
Authority and third party approvals and/or consents in connection with the
transactions contemplated hereby shall have been obtained and shall remain in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken by any competent authority which restrains,
enjoins, prevents or imposes materially adverse conditions upon the consummation
of the transactions contemplated hereby.  In addition, there shall not exist any
judgment, order, injunction or other restraint, and there shall be no pending
litigation or proceeding by any Governmental Authority, prohibiting, enjoining
or imposing materially adverse conditions on the transactions contemplated
hereby.

 

11.           Post Closing Real Property Borrower shall as soon as practicable,
but not later than sixty days (60) after the date hereof (or such later date as
the Administrative Agent may determine in its reasonable discretion), deliver or
cause to be delivered to the Collateral Agent the following items with respect
to each Mortgaged Real Property, each in form and substance reasonably
acceptable to the Administrative Agent:

 

A.            an amendment to each Mortgage encumbering a Mortgaged Real
Property (the “Mortgage Amendments”) each duly executed and delivered by an
authorized officer of each party thereto and in form suitable for filing and
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable unless Administrative Agent is satisfied in its
reasonable discretion that Mortgage Amendments are not required in order to
secure the Borrower’s obligations as modified hereby;

 

B.            A modified ALTA 11 mortgage modification endorsement or local
equivalent with respect to the Mortgaged Properties, each in form and substance
reasonably satisfactory to Administrative Agent, or other endorsements
acceptable to the Administrative Agent, insuring against the invalidity or
unenforceability of the Mortgages as a result of the Mortgage Amendments;

 

C.            with respect to each Mortgage Amendment, an e-mail or other
assurance, from applicable local counsel to the Borrower, which e-mail or other
form of assurance shall (a) advise that each such Mortgage Amendment is in
recordable form for filing in the appropriate jurisdiction and (b) either
(i) advise that no documents, instruments or other actions are required under
applicable law for the continued validity, perfection and priority of the liens
and security interests granted to the Administrative Agent under the Mortgage
encumbering such Mortgaged Real Property for the benefit of the Administrative
Agent to secure the payment of the Secured Obligations (as defined in

 

--------------------------------------------------------------------------------


 

such Mortgage), as amended by this Agreement or (ii) identify such other
documents, instruments or other actions as are required under applicable law for
the continued validity, perfection and priority of such liens and security
interests (in which case, the Borrower shall deliver or cause to be delivered
such other documents, instruments or other actions to the Collateral Agent by
the date set forth above), it being understood that such e-mail or other form of
assurance will be provided to the Administrative Agent and will be in a form and
substance reasonably satisfactory to the Administrative Agent; and

 

D.            either (1) an amendment to each Ship Mortgage encumbering a
Mortgaged Vessel (the “Ship Mortgage Amendments”), in form suitable for filing
and recording in all filing or recording offices that the Administrative Agent
may deem necessary or (2) a favorable opinion, addressed to the Administrative
Agent and each of the Lenders, in form and substance reasonably satisfactory to
the Administrative Agent, from Phelps Dunbar LLP or other counsel reasonably
acceptable to the Administrative Agent to the effect that (a) the recording of
the existing Ship Mortgages are the only filings or recordings necessary to give
constructive notice to third parties of the lien and security interest created
by the Ship Mortgages as security for the Secured Obligations, as modified
pursuant to this Agreement and (b) either that (i) no other documents,
instruments, filings, recordings, re-recordings, re-filings or other actions,
including, without limitation, the payment of any mortgage recording taxes or
similar taxes, are necessary under applicable law in order to maintain the
continued enforceability, validity or priority of the lien created by the Ship
Mortgages as security for the Secured Obligations, as modified pursuant to this
Agreement or (ii) the Borrower has delivered or caused to be delivered such
other documents, instruments, filings, recordings, re-recordings, re-filings or
other actions as are necessary under applicable law in order to maintain the
continued enforceability, validity and priority of such lien; and

 

F.             evidence that all fees, costs and expenses in connection with the
preparation, execution, filing and recordation of the Mortgage Amendments have
been paid, including, without limitation, reasonable attorneys’ fees, title
insurance premiums, filing and recording fees, title insurance company
coordination fees, documentary stamp, mortgage and intangible taxes, if any, and
title search charges and other charges incurred in connection with the
recordation of the Mortgage Amendments and the other matters described in this
Section 10(iii).

 

12.           Eligible Assignee.  By its execution of this Agreement, each
Incremental Lender (other than any Incremental Lender that, immediately prior to
the execution of this Agreement, is a “Lender” under the Credit Agreement)
represents and warrants that it is an Eligible Assignee.

 

13.           Notice.  For purposes of the Credit Agreement, the initial notice
address of each Incremental Lender (other than any Incremental Lender that,
immediately prior to the execution of this Agreement, is a “Lender” under the
Credit Agreement) shall be as set forth below its signature below.

 

14.           Non-U.S. Lenders.  For each Incremental Lender that is a Non-U.S.
Lender, delivered herewith to Administrative Agent are such forms, certificates
or other evidence with respect to United States federal income tax withholding
matters as such Incremental Lender may be required to deliver to Administrative
Agent pursuant to subsection 5.06(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

15.           Recordation of the New Loans.  Upon execution and delivery hereof,
Administrative Agent will record the Incremental Term Loans and Incremental
Existing Tranche Revolving Commitments (and Revolving Loans)  made by
Incremental Lenders pursuant hereto in the Register.

 

16.           Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

17.           Entire Agreement.  This Agreement, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

18.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

19.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.

 

20.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.  Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission (including
portable document format (“.pdf”) or similar format) shall be effective as
delivery of a manually executed counterpart hereof.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ William J. Clifford

 

Name:

William J. Clifford

 

Title:

SVP, Finance and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Consented to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

 

 

By:

/s/ Donald Schubert

 

Name:

Donald Schubert

 

Title:

Managing Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Incremental Term Loan A Lender

 

 

By:

/s/ Donald Schubert

 

Name:

Donald Schubert

 

Title:

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

as Incremental Term Loan A Lender

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

 

 

 

 

 

FIFTH THIRD BANK

as Incremental Term Loan A Lender

 

 

By:

/s/ Richard Arendale

 

Name:

Richard Arendale

 

Title:

Managing Director

 

 

 

 

 

TD BANK

as Incremental Term Loan A Lender

 

 

By:

/s/ Bernadette Collins

 

Name:

Bernadette Collins

 

Title:

Senior Vice President

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

as Incremental Term Loan A Lender

 

 

By:

/s/ William G. Karl

 

Name:

William G. Karl

 

Title:

General Manager

 

 

--------------------------------------------------------------------------------


 

U.S. BANK N.A.

 

as Incremental Term Loan A Lender

 

 

 

 

By:

/s/ Brian Schwallie

 

Name:

Brian Schwallie

 

Title:

Vice President

 

 

 

 

 

 

 

BBVA COMPASS

 

as Incremental Term Loan A Lender

 

 

 

 

By:

/s/ Lynne B. Herndan

 

Name:

Lynne B. Herndan

 

Title:

City President

 

 

 

 

 

 

 

M&T BANK

 

as Incremental Term Loan A Lender

 

 

 

 

By:

/s/ Paul R. Delmonte

 

Name:

Paul R. Delmonte

 

Title:

Vice President

 

 

 

 

 

 

 

THE PEOPLES BANK, BILOXI, MISSISSIPPI

 

as Incremental Term Loan A Lender

 

 

 

 

By:

/s/ Chevis C. Swetman

 

Name:

Chevis C. Swetman

 

Title:

President

 

 

 

 

 

 

 

UNITED BANK

 

as Incremental Term Loan A Lender

 

 

 

 

By:

/s/ Devin McCreery

 

Name:

Devin McCreery

 

Title:

Market President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

as Incremental Term Loan B Lender

 

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

as Revolving Lender

 

 

 

 

By:

/s/ Erin Morrissey

 

Name:

Erin Morrissey

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

Name:

Mary Kay Coyle

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

 

INCREMENTAL TERM A LOAN COMMITMENTS

 

Name of Incremental Lender

 

Amount

Bank of America, N.A.

 

$

100,000,000

Wells Fargo Bank, N.A.

 

$

63,000,000

Fifth Third Bank

 

$

150,000,000

TD Bank

 

$

25,000,000

Sumitomo

 

$

22,000,000

U.S. Bank N.A.

 

$

15,000,000

BBVA Compass

 

$

10,000,000

M&T Bank

 

$

5,000,000

Peoples Bank

 

$

5,000,000

United Bank

 

$

5,000,000

Total:

 

$

400,000,000.00

 

--------------------------------------------------------------------------------


SCHEDULE B

TO JOINDER AGREEMENT

 

INCREMENTAL TERM B LOAN COMMITMENTS

 

Name of Incremental Lender

 

Amount

 

Bank of America, N.A.

 

$

515,000,000

 

Total:

 

$

515,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

TO JOINDER AGREEMENT

 

INCREMENTAL EXISTING TRANCHE REVOLVING COMMITMENTS

 

Name of Incremental Lender

 

Amount

 

Deutsche Bank

 

$

85,000,000

 

Total:

 

$

85,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE D-1

 

AMORTIZATION PAYMENTS
INCREMENTAL TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

December 31, 2012

 

$

5,000,000.00

 

March 31, 2013

 

$

5,000,000.00

 

June 30, 2013

 

$

5,000,000.00

 

September 30, 2013

 

$

7,500,000.00

 

December 31, 2013

 

$

7,500,000.00

 

March 31, 2014

 

$

7,500,000.00

 

June 30, 2014

 

$

7,500,000.00

 

September 30, 2014

 

$

10,000,000.00

 

December 31, 2014

 

$

10,000,000.00

 

March 31, 2015

 

$

10,000,000.00

 

June 30, 2015

 

$

10,000,000.00

 

September 30, 2015

 

$

10,000,000.00

 

December 31, 2015

 

$

10,000,000.00

 

March 31, 2016

 

$

10,000,000.00

 

Term A Facility Maturity Date

 

$

285,000,000.00

 

 

--------------------------------------------------------------------------------

(1) If such date is not a Business Day, then the date shall be the next
succeeding Business Day.

 

--------------------------------------------------------------------------------


 

SCHEDULE  D-2

 

AMORTIZATION PAYMENTS

INCREMENTAL TERM B FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

December 31, 2012

 

$

1,287,500.00

 

March 31, 2013

 

$

1,287,500.00

 

June 30, 2013

 

$

1,287,500.00

 

September 30, 2013

 

$

1,287,500.00

 

December 31, 2013

 

$

1,287,500.00

 

March 31, 2014

 

$

1,287,500.00

 

June 30, 2014

 

$

1,287,500.00

 

September 30, 2014

 

$

1,287,500.00

 

December 31, 2014

 

$

1,287,500.00

 

March 31, 2015

 

$

1,287,500.00

 

June 30, 2015

 

$

1,287,500.00

 

September 30, 2015

 

$

1,287,500.00

 

December 31, 2015

 

$

1,287,500.00

 

March 31, 2016

 

$

1,287,500.00

 

June 30, 2016

 

$

1,287,500.00

 

September 30, 2016

 

$

1,287,500.00

 

December 31, 2016

 

$

1,287,500.00

 

March 31, 2017

 

$

1,287,500.00

 

June 30, 2017

 

$

1,287,500.00

 

September 30, 2017

 

$

1,287,500.00

 

December 31, 2017

 

$

1,287,500.00

 

March 31, 2018

 

$

1,287,500.00

 

Term B Facility Maturity Date

 

$

486,675,000.00

 

 

--------------------------------------------------------------------------------

(1) If such date is not a Business Day, then the date shall be the next
succeeding Business Day.

 

--------------------------------------------------------------------------------